Title: From Thomas Jefferson to Benjamin Hawkins, 15 September 1808
From: Jefferson, Thomas
To: Hawkins, Benjamin


                  
                     Dear Sir 
                     
                     Monticello Sep. 15. 08.
                  
                  The bearer hereof, mr Chandler has contracted with the post-office for carrying the Orleans mail through your country. he has been personally known to me about a year or two, and is an active, enterprising, intelligent young man. I have great confidence in his fitness for effecting this purpose which we have so much at heart and are determined to go through with. he wishes to be placed under your patronage & counsel & is entirely sensible of the advantage it will be to him to follow it. I accordingly recommend him to you as worthy of it.—your friend mrs Trist is here, & well. she is angry with you, in her way, for never writing to her. I salute you with friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               